DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.     
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest individually or in combination obviously of: Claims 1-20, inter alia, including: a data source processing unit accessing an unordered work queue containing a set of key-value pairs, determining a subset of expired key-value pairs from the set of key-value pairs, transmitting a work request to a plurality of data source units, the work request indicating a key-value pair being selected at random from the subset of expired key-value pairs, receiving, from the plurality of data source units, a threshold number of work responses including a set of available key-value pairs, selecting an available key-value pair from the set of available key-value pairs, and generating a work lease on the available key-value pair.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ILWOO PARK/
Primary Examiner, Art Unit 2184
12/2/2021